Case 2:18-cv-00413-JAW Document 1-1 Filed 10/05/18 Page 1 of 14                     PageID #: 5




 STATE OF MAINE                                                      SUPERIOR COURT
 YORK, ss.                                                           Civil Action
                                                                     Docket No.

  SEA SALT, LLC, a Maine Limited                 )
  Liability Company with a principal place       )
  of business in York County, Maine,             )
                                                 )
                        Plaintiff,               )
                                                 )
         v.                                      )           CO~LAmTANDDEMANDFOR
                                                 )                JURY TRIAL
  MATTHEW R. BELLEROSE, an                       )
  Individual residing in the City of             )
  Scarborough, County of Cumberland, and         )
  State of Maine,                                )
                                                 )
  VINCENT J. MASTROPASQUA, an                    )
  Individual residing in the City of Portland,   )
  County of Cumberland, and State of             )
  Maine, and                                     )
                                                 )
  EAST END TRANSPORT, LLC, a                     )
  Maine Limited Liability Company with a         )
  principal place ofbusiness in Cumberland           )
  County, Maine,                                     )
                                                     )
                         Defendants                  )


         NOW COMES the Plaintiff, Sea Salt, LLC, by and through undersigned counsel, and

  hereby complains against Defendants as follows:

                                         mTRODUCTION

         1.     This is a civil action for conversion, fraud, breach of fiduciary duty, negligent

  misrepresentation, breach of contract, and violation of the Maine Uniform Deceptive Trade

  Practices Act, stemming from Defendants' embezzlement of more than $1,400,000.00 in live

  lobster product and associated UPS shipping costs from Sea Salt, LLC ("Sea Salt"), over the past

  eighteen months alone.



                                                         1
Case 2:18-cv-00413-JAW Document 1-1 Filed 10/05/18 Page 2 of 14                       PageID #: 6




         2.      Filed along with this Complaint and specifically incorporated herein by reference

 is Plaintiffs Motion for Ex Parte Attachment, with supporting affidavits, which set forth the

 facts of this case in detail.

                                           THE PARTIES

          3.      Plaintiff Sea Salt, LLC ("Sea Salt") is a Maine Limited Liability Company

 engaged in wholesale lobster distribution in the City ofSaco, County of York, and State of

 Maine.

          4.      Defendant Matthew R. Bellerose ("Bellerose") is an individual residing in the

 City of Scarborough, County of York, and State of Maine, and a partial owner of Sea Salt.

          5.      Defendant Vincent J. Mastropasqua ("Mastropasqua") is an individual residing in

 the City of Portland, County of Cumberland, and State of Maine.

          6.      Defendant East End Transport, LLC (East End Transport) is a Maine Limited

 Liability Company with a principal place of business in the City of Scarborough, County of

  Cumberland, and State of Maine.

                                    JURISDICTION AND VENUE

          7.      Jurisdiction and venue are proper in this Court because Plaintiffs principal place

  ofbusiness is in York County, and many of the activities described herein occurred in the

  County of York and State of Maine.

                                       BACKGROUND FACTS

           8.      As set forth in Plaintiff's Motion for Ex Parte Attachment, this is a case of

  embezzlement from Plaintiff's wholesale lobster distribution company, Sea Salt, LLC, by

  Defendants using the fictitious business name "Mastro' s." The highly detailed facts of this case

  are described with particularity in the Affidavits of Shawn McEwen, Morey Highbarger, David



                                                      2
Case 2:18-cv-00413-JAW Document 1-1 Filed 10/05/18 Page 3 of 14                     PageID #: 7




 Breau, and Michael McKellar. These affidavits establish a longstanding scheme by Defendants

 to fraudulently divert just under $1.5 million in profits from Sea Salt, by converting a massive

 amount of Plaintiffs lobster inventory, and reselling it for Defendants' own personal profit.

         9.      Defendant Matthew R. Bellerose ("Bellerose") abused his role as a trusted

 business partner and embezzled, along with the other Defendants, $1,496,427.67 from Sea Salt in

 the past 18 months alone.

         10.     In 2017, after 8 years of employment, Defendant Bellerose became a 20% owner

 of Sea Salt, LLC.

         11.     Bellerose, along with Defendant Vincent J. Mastropasqua ("Mastropasqua"), are

  the sole members of Defendant East End Transport, LLC ("East End Transport"), which was the

  entity that paid the invoices of a fictitious customer called "Mastro's."

         12.     East End Transport does not have a legitimate business location. Rather, its

  address is the same as the UPS store located at 201 U.S. Route 1 in Scarborough, Maine.

          13.    Upon information and belief, the fraudulent activity described in Plaintiffs

  Motion for Ex Parte Attachment was a joint venture between Bellerose and Mastropasqua, under

  the sham name "East End Transport," which is why the fictitious customer they created in

  furtherance of their embezzlement scheme was called "Mastro's."

          14.     East End Transport paid all of the invoices to "Mastro's" in furtherance of

  Defendants' fraudulent scheme to embezzle more than $1.4 million from Sea Salt.

          15.     The address for Mastro's is also the UPS Store located at 201 U.S. Route 1 in

  Scarborough, Maine.




                                                     3
Case 2:18-cv-00413-JAW Document 1-1 Filed 10/05/18 Page 4 of 14                     PageID #: 8




        16.     Upon information and belief, Bellerose and Mastropasqua are not engaged in any

 legitimate business activity under the name "East End Transport" aside from their fraudulent

 scheme to embezzle more than $1.4 million from Sea Salt.

         17.    Based on documents found on Bellerose's OneDrive folder on Sea Salt' s

 computer system, significant comingling of funds exists by and amongst all of the Defendants,

 sufficient to justify piercing the corporate veil and holding Bellerose and Mastropasqua

 personally liable for the conduct described herein.

         18.    The profits from Defendants' embezzlement and resale oflobster from Sea Salt

  have been deposited in accounts under the name "East End Transport" or "East End."

         19.     Further, based on the criminal activity and conspiracy to commit fraud and

  conversion described below, East End Transport, LLC is merely the alter ego of Bellerose and

  Mastropasqua, sufficient to justify piercing the corporate veil and holding Be11erose and

  Mastropasqua personally liable for the conduct described herein.

         20.     In 2017, Sea Salt discovered that it was showing a substantial loss of product.

         21.     As a result, the company retained both a forensic accountant and a controller to

  investigate the source of inventory loss.

          22.    At all relevant times, Bellerose was the floor manager at Sea Salt and oversaw the

  order fulfillment and shipping process oflobsters via UPS.

          23.    To fulfill orders, Bellerose would print a UPS label to affix to the box for

  shipping. He would then generate a bill of lading for the total amount oflobster shipped to a

  customer. Bellerose would then create an invoice in Sea Salt's accounting software based on the

  bill of lading, which included both the cost of the product and the shipping charges.




                                                    4
Case 2:18-cv-00413-JAW Document 1-1 Filed 10/05/18 Page 5 of 14                       PageID #: 9




         24.      From a bookkeeping perspective, any disparity in the amount oflobster shipped

 versus the amount of lobster that was actually billed would not be detected as long as the manual

 bill of lading created by Bellerose matched the invoice he generated.

         25.      If no bill of lading or invoice was produced, then nobody would be the wiser if

  inventory was disappearing-at least in the short term.

         26.      In 2017, Defendant Bellerose purported to bring in a new customer named

  Mastro' s.

          27.     While Defendant Bellarose did generate some bills of lading and invoices for

  lobster he shipped to Mastro' s, he only did so for a fraction of the product he actually shipped.

  As set forth in the Affidavit of David Breau, Sea Salt' s controller, there is a tremendous disparity

  in the amount of product actually shipped to Mastro' s during the time period summarized for

  purposes of this Motion (November 24, 2017 through the end of April2018) and the amount that

  was invoiced and paid for.

          28.     In his efforts to uncover the source of this discrepancy, Breau performed a weekly

  comparison of the legitimate sales and shipping charges to Mastro's, which Bellerose recorded in

  Sea Salt' s Quickbooks program, against UPS shipping records for the same time period.

          29.      The UPS records showed the actual weight of product sent to Mastro's customers

  via UPS, most of which was never invoiced by or paid to Sea Salt in Quickbooks.

          30.      Breau was able to discern that Mastro' s has been billed and Sea Salt has collected

  just over $250,000.00 for lobsters during the relevant time period (between November 2017 and

   April 2018).




                                                     5
Case 2:18-cv-00413-JAW Document 1-1 Filed 10/05/18 Page 6 of 14                                  PageID #: 10




            31 .   By contrast, Breau' s investigation of UPS shipping records showed that

  Defendant Bellerose shipped nearly $1.5 million in product to Mastro's during the same time

  period.

            32.    According to Breau's calculations, the irrefutable total loss to Sea Salt between

  November 2017 and the end of April2018 was $471,620.57.

            33 .   Averaging that loss over the 22 week period, this amounts to an average weekly

  loss of$21,437.30.

            34.    Applying the average weekly theft amount ($21,437.30) to the time period

  between 1/1/17 and 11/24/ 17 when the UPS invoices above are summarized for the Court (total

  of 47 weeks), it is highly likely that Sea Salt sustained a loss of$21 ,437.30 x 47 =

  $1,007.553.1 0.

            35.     The loss was less dramatic after Sea Salt became suspicious of Bellerose's

  activity, and began carefully tracking its lobster inventory. In the approximately two months

   from May to the end of June 2018, when Bellerose was terminated, the loss was only $17,254.00

   because Bellerose could not get away with stealing inventory without detection.

             36.    Putting the above numbers together, Defendants collectively embezzled at least

   $1,496,427.67 from Sea Salt. 1

             37.    When Sea Salt confronted Bellerose with this information, he admitted having

   stolen from the company.




   1 Plaintiff is continuing to investigate the full amount of loss occasioned by Defendants' theft and believe that it
   likely is more extensive than what has been discovered thus far and is likely in excess of $2,000,000. Breau Aff at~
   131.


                                                            6
Case 2:18-cv-00413-JAW Document 1-1 Filed 10/05/18 Page 7 of 14                         PageID #: 11




         38.        In particular, when his business partners raised these irregularities, Defendant

  Bellerose stated, " I know how this looks. This looks really bad." Highbarger Aff at Exhibit A,

  p . 11 . He pleaded with his partners: "Tell me how to resolve it."

          39.       Bellerose offered to pay back the money he fraudulently converted to his and the

  other Defendants' unlawful use, stating: "I gave you the 65 or whatever and I might have 80 or

  90. Give me a number and I can, I' ll have to chip away at it."

          40.       When pointedly asked by one of his partners why he did it, Bellerose

  acknowledged the wrongdoing by asking: "Does it really matter?"

          41.       Shortly thereafter, Bellerose sent his partners an apologetic text that read: "Guys,

  I just want to say I'm really sorry. Not only have I betrayed your trust but years of friendship as

  well and that alone will haunt me forever ... I' d like to resolve this as best as l possibly can with

  you guys without my innocent family having to suffer for my bad decisions."

          42.       In this same text exchange, Bellerose attempted to explain the embezzlement: "I

  was just trying to cover the expense of buying my 20% [share of Sea Salt, LLC] as I wouldn't

  have been able to do it otherwise."

          43.        Based on these facts and the other information set forth in Plaintiffs Affidavits,

   Defendants collectively and fraudulently embezzled substantial funds from Plaintiff.

           44.       The McKellar Affidavit shows that this fraudulent scheme went back as far as

   2015, making the likely amount of loss well over $ 1.5 million and likely in excess of $2 million.


                                        COUNT I- CONVERSION
                                           (All Defendants)

           45.       Plaintiff repeats the allegations contained in Paragraphs 1 through 44 as if fully

   stated herein.



                                                        7
Case 2:18-cv-00413-JAW Document 1-1 Filed 10/05/18 Page 8 of 14                         PageID #: 12




         46.        Sea Salt had a valid property interest in its own inventory oflive lobster, the

  income used by Bellerose to pay for shipping costs that were never invoiced to "Mastro's," and

  profits from the sale oflive lobster to Mastro's that were never paid to the company.

         47.        Defendant Bellerose, along with Defendants East End Transport, LLC and

  Mastropasqua, converted and misappropriated the property described above for their own use

  with the specific intent to defraud Sea Salt and its other members, all of whom had the right to

  possess the property converted.

          48.       Sea Salt made a demand for return of the property converted by Defendants,

  which was refused.

          49.       Defendants engaged in intentionally outrageous conduct, or alternatively

  consciously disregarded the harm that their conduct would cause Sea Salt, such that malice can

  be implied, justifying an award of punitive damages.

          50.       As a result of Defendants' conversion, Sea Salt has suffered economic loss and

  other harm, justifying an award of compensatory damages in excess of $1.4 million.

          WHEREFORE, Plaintiff Sea Salt, LLC requests that the Court award it damages for

   conversion, punitive damages, attorney' s fees, costs and expenses, interest, equitable and

   injunctive relief, and all other relief afforded to the company by law.

                                            COUNT ll-FRAUD
                                            (Defendant Bellerose)

           51.       Plaintiff repeats the allegations contained in Paragraphs 1 through 50 as if fully

   stated herein.

           52.       Defendant Bellerose acquired an ownership interest in Sea Salt, LLC that was

   procured by fraud, with the specific intent to embezzle significant sums of money from the

   company through a fraudulent lobster shipping scheme.


                                                        8
Case 2:18-cv-00413-JAW Document 1-1 Filed 10/05/18 Page 9 of 14                         PageID #: 13




         53.        Defendant Bellerose made fraudulent misrepresentations of material facts to Sea

  Salt, LLC, which he knew to be false, about his role within the company and his method of

  fulfilling lobster orders for certain fictitious customers, in order to induce justifiable reliance on

  the part of Sea Salt.

          54.       Defendant Bellerose's fraudulent misrepresentations to Sea Salt induced them to

  refrain from checking on his fulfillment of lobster orders, and the UPS shipping process he used

  while an employee and also a member of the LLC.

          55.       Sea Salt justifiably relied on Defendant Bellerose' s fraudulent misrepresentations

  to its detriment.

          56.       Defendant Bellerose' s fraudulent conduct was engaged in knowingly and

  intentionally, justifying an award of punitive damages.

          57.       Sea Salt has suffered extensive harm and economic loss as a result of the

  fraudulent embezzlement perpetrated by Defendant Bellerose.

          WHEREFORE, Plaintiff Sea Salt, LLC requests that the Court award it damages for

  Defendant Bellerose' s fraudulent scheme to embezzle money from the company, along with

  punitive damages, attorney' s fees, costs and expenses, interest, equitable and injunctive relief,

   and all other relief afforded to the company by law.

                                   COUNT Ill - CIVIL CONSPIRACY
                            (Defendants East End Transport and Mastropasqua)

           58.        Plaintiff repeats the allegations contained in Paragraphs 1 through 57 as if fully

   stated herein.

           59.        Defendants East End Transport, LLC and Vincent J. Mastropasqua acted in

   concert with Defendant Bellerose to accomplish the fraud and conversion set forth above.




                                                         9
Case 2:18-cv-00413-JAW Document 1-1 Filed 10/05/18 Page 10 of 14                        PageID #: 14




          60.       All of the Defendants worked together, in concert, with the common goal of

  accomplishing the fraud and conversion set forth above, for their own financial benefit.

          61.       Defendants' collective conspiracy to commit fraud, conversion, and theft of Sea

   Salt's inventory and profits was unlawful under both civil and criminal law.

          62.       As a result of Defendant East End Transport and Mastropasqua's conspiracy, Sea

   Salt has suffered extensive damages and economic harm.

          63.       Defendants acted with actual malice and the specific intent to defraud Sea Salt,

   justifying an award of punitive damages.

          WHEREFORE, Plaintiff Sea Salt, LLC requests that the Court award it damages for

   Defendants East End Transport and Mastropasqua's civil conspiracy, along with punitive

   damages, attorney' s fees, costs and expenses, interest, equitable and injunctive relief, and all

   other relief afforded to the company by law.

                            COUNT IV- BREACH OF FIDUCIARY DUTY
                                      (Defendant Bellerose)

           64.      Plaintiff repeats the allegations contained in Paragraphs 1 through 63 as if fully

   stated herein.

           65.       Sea Salt, LLC is a closely held LLC because it has a small number of members,

   no ready market for an equity stake in the company, and all of its members are intimately

   involved in the management, direction, and operations of the LLC.

           66.       Defendant Bellerose owed Sea Salt, LLC and its members the utmost duty of

    good faith and loyalty.

            67.      Defendant Bellerose engaged in significant and longstanding self-dealing, to Sea

    Salt' s detriment.




                                                       10
Case 2:18-cv-00413-JAW Document 1-1 Filed 10/05/18 Page 11 of 14                        PageID #: 15




          68.       Sea Salt has suffered extensive harm and economic loss as a result of Defendant

   Bellerose's breach of fiduciary duty.

          WHEREFORE, Plaintiff Sea Salt, LLC requests that the Court award it damages for

   Defendant Bellerose' s fraudulent scheme to embezzle money from the company, along with

   punitive damages, attorney' s fees, costs and expenses~ interest, equitable and injunctive relief,

   and all other relief afforded to the company by law.

                         COUNT V- NEGLIGENT MISREPRESENTATION
                                     (All Defendants)

           69.      Plaintiff repeats the allegations contained in Paragraphs 1 through 68 as if fully

   stated herein.

           70.      Sea Salt was supplied false information by each of the Defendants: Bellerose, first

   as an employee and then as a partner/member of the LLC; East End Transport, LLC, as a

   purported customer and payor of invoices for "Mastro' s" shipments of lobster where the true

   weight and extent of product shipped was falsified; and Mastropasqua as "Mastro's" himself, the

   purported customer who paid for only a fraction of the product actually shipped by Sea Salt for

   his personal, financial gain.

           71 .     The above misrepresentations by Defendants were of material facts.

           72.      None of the Defendants exercised reasonable care or competence in conveying

    information and representations to Plaintiff about the extent of the weight and product that was

    being shipped out of Sea Salt under the customer name "Mastro 's."

           73.       Sea Salt justifiably relied on Defendants' misrepresentations, believing

    "Mastro's" to be a legitimate customer that was paying invoices in a timely and non-fraudulent

    manner.




                                                       11
Case 2:18-cv-00413-JAW Document 1-1 Filed 10/05/18 Page 12 of 14                           PageID #: 16




          74.       Sea Salt' s justifiable reliance on Defendants' collective negligent

  misrepresentations has caused it significant economic harm.

          WHEREFORE, Plaintiff Sea Salt, LLC requests that the Court award it damages for

   Defendants' negligent misrepresentations, along with attorney's fees, costs and expenses,

   interest, equitable and injunctive relief, and all other relief afforded to the company by law.

                                COUNT VI- BREACH OF CONTRACT
                                       (Defendant Bellerose)

           75.      Plaintiff repeats the allegations contained in Paragraphs 1 through 74 as iffuily

   stated herein.

           76.      In 2014, Bellerose entered into an employment agreement with Sea Salt whereby

   he agreed to avoid competing with the company for a period of two months following the

   separation of his employment.

           77.      Bellerose furthermore agreed under the employment agreement not to disclose

   Proprietary infonnation such as customer lists.

           78.      The agreement between Sea Salt and Bellerose was supported by adequate

   consideration, and a mutual intent to be bound.

           79.       The agreement between Sea Salt and Bellerose continued in full force and effect

   after he became a member of the LLC.

           80.       Bellerose has breached his agreement with Sea Salt, resulting in actual harm,

    consequential damages, and economic loss to Plaintiff.

           WHEREFORE, Plaintiff Sea Salt, LLC requests that the Court award it damages for

    Defendant Bellerose's breach of contract, attorney' s fees, costs and expenses, interest, equitable

    and injunctive relief, and all other relief afforded to the company by law.




                                                        12
Case 2:18-cv-00413-JAW Document 1-1 Filed 10/05/18 Page 13 of 14                          PageID #: 17




                        COUNT VII- VIOLATION OF 10 M.R.S. § 1211 et seq.
                          (Maine Uniform Deceptive Trade Practices Act)
                                        (All Defendants)

          81 .       Plaintiff repeats the allegations contained in Paragraphs 1 through 80 as if fully

  stated herein.

          82.        Defendants have collectively engaged in deceptive trade practices within the

  meaning of the Maine Uniform Deceptive Trade Practices Act ("UDTPA"), 10 M.R.S. §

   1211(1), including by:

                 •   Passing off"Mastro' s" goods or services as those of Sea Salt;

                 •   Causing likelihood of confusion or of misunderstanding as to the source,

                     sponsorship, approval or certification of goods or services;

                 •   Causing likelihood of confusion or of misunderstanding as to affiliation,

                     connection or association with, or certification by, another;

                 •   Disparaging the goods, services or business of Sea Salt by false or misleading

                     representations of fact; and

                 •   Engaging in other conduct that creates a substantial likelihood of confusion or

                     misunderstanding among consumers.

           83.        Sea Salt is likely to be damaged by the many forms of deceptive trade practices

   described above, as well as in Plaintiffs Motion for Ex Parte Attachment.

           84.        Plaintiff is entitled to equitable and injunctive relief against Defendants, including

   disgorgement of profits and an injunction against further deceptive trade practices, together with

   attorney's fees and costs of suit, for Defendants' violation of the Maine UDTPA.




                                                        13
Case 2:18-cv-00413-JAW Document 1-1 Filed 10/05/18 Page 14 of 14                     PageID #: 18




                                     JURY TRIAL DEMAND

         Plaintiff Sea Salt, LLC hereby demands a jury trial on all matters so triable under the

  laws and Constitution of the United States and the State of Maine.



         Dated at Kennebunk, Maine this    3rd   day of August, 2018.



                                                 ~. ~'No~
                                                 Attorney for Plaintiff
                                                 BERGEN & PARKINSON, LLC
                                                 62 Portland Rd., Suite 25
                                                 Kennebunk, ME 04043
                                                 (207) 985-7000




                                                     14
